Citation Nr: 1802920	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2006 to February 2009.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in June 2017.  The Board remanded the issue on appeal in order to schedule the Veteran for a hearing before the Board.  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has PTSD as a result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD related to his active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

Service treatment records (STRs) are negative for report or findings of PTSD.

The Veteran's DD Form 214 indicates that the Veteran's military occupational specialty was military police, that he served in a designated imminent danger pay area, and that he had service in Iraq in 2007.  During the Veteran's service, he earned the Army Achievement Medal, National Defense Service Medal, Iraq Campaign Medal with Arrowhead, Global War on Terrorism Service Medal, and the Army Service Ribbon.

The Veteran underwent a VA examination for PTSD in February 2012.  The VA examiner did not diagnose the Veteran with PTSD; however, the examiner noted that the Veteran's reported stressors are related to the Veteran's fear of hostile military or terrorist activity.  The examiner did diagnose major depressive disorder (MDD) as related to the claimed stressor and related to service and service connection has already been established for MDD.  

During the October 2017 hearing, the Veteran testified regarding his in-service stressors related to PTSD.  The Veteran stated that in July 2007 they ran over an IED, and that shortly after the IED incident, they were attacked and lost two soldiers.  The Veteran testified that the IED mainly affected the vehicle behind his and that he was thrown forward but was not medically examined after the incident.  The Veteran testified that there was an incident where he shot a local civilian by accident and that afterward he went through an inquiry, explaining what had occurred.  The Veteran testified that he was the lead gunner at that time and "had to go through escalation of force to stop a possible VBIED."  He stated that the first discharge of the firearm ricocheted off the ground and hit a local civilian, requiring taking him to the medical tent for first aid.  The Veteran testified that he is not currently seeing anyone for his mental health conditions because he had a conflict with his previous doctor.  The Veteran testified that he did not seek treatment outside of VA for his psychiatric conditions.

The Board finds the Veteran's testimony regarding his proximity to the IED explosion and his report of discharging his weapon in an escalation of force to each be independently sufficient to conclude that he engaged in combat with the enemy.  

In November 2017, an Initial PTSD Disability Benefits Questionnaire (DBQ) completed by a psychologist at the Ability Management Associates indicates that the Veteran was diagnosed with PTSD on November 28, 2017.  The examiner indicated that in preparing the report, she reviewed the February 2012 VA examination, the May 2012 rating decision, and the April 2013 statement of the case.  The examiner noted two stressors experienced by the Veteran, specifying that in August 2007 in Iraq, the Veteran accidently shot an Iraqi Nationalist and that in July 2007 in Iraq, an IED exploded, injuring several soldiers.

The November 2017 psychologist noted that the Veteran's symptoms are related to his stressors, that they are adequate to support the diagnosis of PTSD, and that they are related to the Veteran's fear of hostile military or terrorist activity.  The psychologist noted that it is more likely than not that the traumas which occurred in the military are the nexus between the Veteran's current symptoms and his military service.  The psychologist explained that based on the clinical interview, observations, and review of assessment measures and records, that the Veteran meets all criteria for PTSD outlined by DSM-V.

Regardless of the November 2017 psychologist's determination that the stressors were related to the Veteran's fear of hostile military or terrorist activity, the Board finds that his stressors are combat stressors, as provided above.  There is no requirement that a VA psychologist or psychiatrist, or one contracted by VA, diagnose PTSD and find that it is related to a combat stressor.  The November 2017 PTSD diagnosis is sufficient.  

Based on the above, the Board concludes that all elements have been met for service connection for PTSD.  Hence, the appeal must be granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


